El Juez Asociado Sr. HutchisoN,
emitió la opinión del tribunal.
Después de celebrado un juicio sobre los méritos, la corte inferior declaró sin lugar la demanda de este caso sobre nulidad de actuaciones de procedimiento hipotecario y cancelación del mismo por las razones que - se pasan a consignar:
“El demandante Raimundo Rullán, en este caso alega: 1. — 'Que es dueño de una finca rústica de 25 cuerdas, en el barrio Río Prieto de Lares, valorada en 1,800 dólares, y-cuya finca la bubo por compra en subasta pública judicial, inscrita en el'Registro de la Propiedad; 2. — Que el demandado Jústiniano Vázquez; ha entablado demanda en contra del demandante, en cobro de dinero, por el procedimiento especial hipotecario, de cinco plazos de una hipoteca, constituida so-bre la finca de que se trata por Agustín Planell y Ruiz, por la suma de 2,200 pesos moneda corriente en el año 1887, cuya cantidad te-nía que satisfacer el señor • Planell en la siguiente forma: a José Jústiniano, 750-pesos, a razón de 150 pesos en enero de cada uno de los años 1888 a 1892, ambos inclusives, y 'a Francisco Serra Castañer, 1,450 pesos en igual fecha de los años subsiguientes del 1893 a 1901, ambos inclusives, alegando el demandado en dicho pro-cedimiento que los pagos o plazos que vencieron en enero de los años 1888 a 1892 no le han sido satisfechos; 3. — Que con fecha 17 de abril, 1918, se dictó una orden por esta corte decretando el re-querimiento al demandado, aquí demandante, -que se le notificó el día 24 del mismo mes y año; 4. — Que los plazos requeiúdos por José Jústiniano Vázquez, tienen más de 30, 29, 28, 27 y 26 años de ven-cidos, sin haberse hecho gestiones de cobro, por lo que la acción hipotecaria está prescrita; 5. — Qúe José Jústiniano Vázquez cobró, y Agustín Planell y Ruiz satisfizo, los plazos ahora reclamados, el primero, por medio de Federico Aymat, suscribiendo un recibo que se copia en la demanda, y que lleva fecha de 7 de febrero, 1888; que en 1889 y en 1890, Agustín Planell pagó el importe de los pla-zos de dichos años a José Jústiniano Vázquez y en 1891 el importe de dicho plazo y el del año siguiente por adelantado, cuyas sumas recibió en casa de Juan Alimañy y Co., otorgando los correspon-dientes recibos, los que fueron destruidos o desaparecidos en un *407asalto verificado por una partida incendiaria en la casa de Agustín Planell en el año 1898; y que los plazos sucesivos que debía satis-facer a Francisco Serra los pagó por adelantado en el año 1894. Y termina con la súplica de que se dicte sentencia por la que se declare nulo el procedimiento hipotecario'; que se cancele el crédito1 hipotecario reclamado; y que se condene en costas, gastos y hono-rarios de abogado al demandado.
“El demandado contestó la demanda, admitiendo los-.hechos que bajo los números 1, 2 y 3 se relacionan anteriormente; admitiendo del No. 4 que los plazos reclamados tienen más de 30, 29, 28, 27 y 26 años de vencidos, pero negando los demás extremos del. mismo; ne-gando asimismo el hecho 5. Y como materia nueva, alega el-deman-dado: Que los plazo's reclamados no han prescrito; que no han sido satisfechos en forma alguna; que el crédito no ha sido, cedido, y está vigente, no habiéndose cancelado, ni hallándose pendiente de cancelación según los libros del Registro de la Propiedad; que pon escritura otorgada en 1887, Agustín Planell y Ruiz adquirió de José-Justiniano Vázquez y su esposa, la finca de que se trata y el pago de-dicha venta se convino en hacerse a plazos en cada uno de- los años de 1888 a 1901, ambos inclusives; que venciendo el último plazo, en 1901, la acción no está prescrita, puesto que en la escritura no. se determinó que el vencimiento de cada plazo, o de un número de ellos, constituía el vencimiento de la hipoteca, por lo que el deman-dado no estuvo en condiciones de ejercitar su derecho hasta eb 1901 en que venció el último plazo; y que el demandado ha hecho distintas gestiones para cobrar los plazos reclamados - en la acción hipotecaria, sin haberlo conseguido. Y termina con la súplica de que se dicte sentencia declarando sin lugar la demanda, con las costas, gastos y honorarios de abogado al demandante.
“Dos son las cuestiones a resolver en este caso: 1. — Si el crédito-ha sido satisfecho, y 2. — Si la acción ha prescrito.
“De la prueba documental presentada aparece, que por escri-tura pública otorgada en diez y seis de abril, 1887, por ante el no-tario Víctor Martínez, José Justiniano Vázquez, aquí demandado,, y su esposa María Deeideria Justiniano y Olán, vendieron a Agus-tín Planell Ruiz, una finca rústica de 25 cuerdas, que es la misma a que se refiere la demanda, radicada en el barrio Prieto, de Lares, por la suma de 2,200 pesos moneda corriente en aquella fecha, para ser satisfecha dicha suma en los plazos y a las personas siguientes: al vendedor José Justiniano, 750 pesos a pagar a razón de 150 pesos en los meses de enero de cada uno de los años de 1888 al 1892,, *408ambos inclusives, y a Francisco Serra Castañer, 1,450 pesos, a quien se los pagará por cuenta del vendedor, a razón 181 pesos 25 centavos en los meses de enero de cada uno de los años 1893 al 1901, ambos inclusives, y a la responsabilidad de dichas cantidades, quedó hipotecado el inmueble vendido, conviniéndose que con este gravamen permanecerá ínterin no sea legal y debidamente cancelado; que el comprador debía percibir por cada pago parcial que hiciese un recibo privado hasta verificar el último a cada partícipe, en que le será otorgada la correspondiente carta de pago y cancelación; que las hipotecas a favor de José Justiniano Yázquez y Francisco Serra Castañer, fueron inscritas en el Registro de' la Propiedad de Agua-■dilla, con fecha 6 de agosto, 1887; que según escritura pública, otor-gada en 25 de agosto de 1894, por ante el Notario Víctor Martínez, ■dicho Francisco Serra Castañer dió carta de pago a Agustín Planell y Ruiz por la referida suma de 1,450 pesos que fué presentada en el Registro de la Propiedad, expresando el Liquidador con fecha 12 de septiembre, 1894, que figuraría en el libro de liquidaciones al número 110 correlativo; que Agustín Planell Ruiz por escritura pú-blica- otorgada ante el Notario Salvador Picornell, el día 28 de mayo de 1900, hipotecó a favor de G. Bernart y Compañía y de Pablo Vidal y Roselló, la referida finca, por la suma de 1,614 pesos 43 centavos, moneda provincial, en la proporción que en dicha escritura se ■expresa, habiéndose hecho constar por el deudor hipotecario que la finca ‘no reporta carga, ni gravamen alguno a la fecha, según así consta de la escritura de carta de pago otorgada por Francisco Serra Casfañer a favor del compareciente Agustín Planell y Ruiz, au-torizada ante el notario Víctor Martínez en este pueblo a veinte y ■cinco de agosto de mil ochocientos noventa y cuatro el cual figura en el libro de liquidación del Registro del Partido con el número ciento diez correlativo, y el señor Planell y Ruiz protesta y asegura no haber impuesto posteriormente sobre la finca descrita carga ni gravamen alguno;’ y que en 30 de julio, 1915, y por escritura otor-gada ante el notario José D. Rodríguez, el Márshal de la Corte de Distrito de Aguadilla vendió en pública subasta a Raimundo Ru-fián y Pons, el demandante, la finca rústica a que se refiere esta acción, por virtud de un procedimiento de ejecución de hipoteca establecido por el propio demandante contra la Sucesión de Agus-tín Planell y Ruiz, cuya venta fué inscrita en el registro de la pro-piedad.
“El demandante presentó asimismo como prueba, u'n recibo, cuyo documento lee como sigue: ‘Recibido-de don Agustín Planell la *409suma de ciento cincuenta pesos que me ba entregado don Federico Aymat, obligándome a pasarle carta de pago en el último plazo se-gún convenio. Arruego de don José Justiniano Bázquez por no saber. — Federico Aymat. — Febrero. 7, 1888.’ Como puede verse este •documento no expresa la causa del pago de la cantidad a que se refiere ni tampoco lo lia declarado ningún testigo por lo que no tiene valor probatorio alguno, y además es un documento en el cual un mismo individuo, Federico Aymat, firma a ruego del acree-dor José Justiniano Vázquez, para recibir una suma del deudor Agustín Planell que le había entregado el propio Federico Aymat, ■esto es en otras palabras, un recibo en el que una misma persona, Federico Aymat, se convierte en agente o mandatario del deudor para entregar el importe de la deuda al acreedor, y por no saber firmar éste, se otorga a sí mismo carta de pago de un dinero que él mi'smo entrega.
“El demandante también presentó como prueba una planilla so-bre valuación de propiedad a los efectos contributivos suscrita y ju-rada por José Justiniano Vázquez el 25 ele marzo de 1901, para de-mostrar la no existencia de la deuda en esa fecha, por no haberla •declarado en ellá el acreedor. La ley de contribuciones que entonces regía es la aprobada por la Asamblea Legislativa de Puerto Rico, ■en 31 de enero de 1901, que se conoció generalmente con el nombre de Ley Hollander. Por virtud de dicha ley, sección 3 (M) las hipo-tecas sin interés estaban exentas de la imposición de contribuciones. En la escritura de venta e hipoteca otorgada por Vázquez a favor de Planell no se hace constar que el crédito devengara intereses, por lo que la corte entiende que no era necesario que la incluyera en la declaración. Además, como la Ley Hollander no está actualmente •en vigor, el impedimento de cobro, si es que alguno hubiera exis-tido, ha cesado.
“En cuanto a la escritura de hipoteca de mayo 28, 1900, otor-gada por Agustín Planell y Ruiz, en la que expresa que la finca no reporta carga ni gravamen alguno, se refiere, según aparece en la misma escritura, a la participación de Francisco Serra Castañer •que había sido satisfecha por la escritura de carta de pago de agosto '25 de 1894. Además, esa manifestación sería una en interés propio, Tiecho por una parte, que no podía tener efecto probatorio alguno.
“Es de notarse en este caso que al satisfacer Agustín Planell ■a Francisco Serra Castañer el importe de su participación en el año 1894, éste le otorgara carta de pago mientras que no ha sucedido así en cuanto se refiere a la del aquí demandado José Justiniano *410Vázquez, que es anterior a la de Serra Castañer. Si en el año 1891 quedó pagada la deuda de Justiniano, ¿por qué no exigírsele la carta de pago como se hizo en el 94 con el otro acreedor Serra Castañer?
“Se dice por el demandante que en un asalto á mano armada de que fue víctima el deudor Agustín Planell, desaparecieron todos los. recibos y documentos que éste tenía en su poder, pero no hay prueba que demuestre que entre esos papeles se encontraran especialmente los recibos que se alegan haberse otoi’gado por el demandado. No-obstante la alegada pérdida o desaparición de los documentos, el de-mandante presenta el primer recibo que se dice otorgara el acreedor,, o sea el demandado el 7 de febrero de 1888, y esta contradicción en la prueba del demandante no ha sido aclarada por él.
“Pasemos ahora a la segunda cuestión, o sea si la acción está, prescrita.
“La ley que rige el caso es el artículo 142 de la Ley Hipotecaria promulgada en Puerto Rico el 1 de mayo de 1880, que corresponde-ai artículo 134 de la vigente que comenzó a regir el 29 de agosto de 1893, y que dispone que ‘la acción hipotecaria prescribirá a Ios-veinte años, contados desde que pueda ejercitarse con arreglo al tí-tulo inscrito.’
“Las características de toda hipoteca son: 1, indivisibilidad; 2, inseparabilidad y 3, extensión. La primera de ésta es la que vamos-. a tratar en relación con este caso. Entiende la corte que la hipoteca que se discute es indivisible, porque ella ha de subsistir íntegra mientras no se cancele sobre la totalidad de la finca hipotecada, y porque la circunstancia de que hubiera dos distintos acreedores no constituye tal división, según reza el artículo 1761 del Código Civil Revisado, que corresponde al artículo 1860 del antiguo Código Civil.
“Pero aparte de tal cuestión surge de si el acreedor demandado, estaba en condiciones de ejercitar su derecho al vencimiento de cual-quiera de sus plazos, o si lo estuvo en el 1894 en que Serra Casta-ñer otorgó carta de pago de los plazos que a él se adeudaban, o si finalmente tal estado de cosas quedaba establecido en el año 1901, fecha en que, según reza la escritura de hipoteca, vencía el último plazo, y en el cual año debía cancelarse totalmente la hipoteca. La circunstancia de que un deudor cuando hubiere varios acreedores asegurados con una sola hipoteca a satisfacer en plazos con distin-tos ^vencimientos, opte por pagar a determinado acreedor, jamás po-dría alterar los términos originales del contrato entre los cuales es-taría el término hábil para cobrar. Las ventajas que pudiera ofre-*411cer tal acreedor podrían ser rui incentivo para que el deudor op-tara por pagarle a él antes que a otro, cuyo plazo tuviera anterior vencimiento, pero ello no podría afectar el término desde el cual habría que contarse la prescripción.
“Atendidos los términos en que aparece redactada la escritura de hipoteca, la corte estima que las partes no tuvieron la intención de que se instituyera acción alguna o procedimiento hipotecario hasta que la cantidad total adeudada estuviera vencida, en otras pa-labras, hasta que hubiera pasado la época fijada para el pago del úl-timo plazo que vencía en 1901. Véase Sucesión Firpo v. Sucesión Pino et al., 14 D. P. R. 105.
“Por otra parte, en el supuesto de que la prescripción no empe-zara a contarse desde 1901, y sí desde la fecha en que alega el demandante, entiende la corte que el mero transcurso del término legal no da lugar a la prescripción, pues es necesario alegar y probar que este término no ha sido interrumpido. Este hecho no se ha demostrado por el demandante; en cambio el demandado ha presentado prueba tendente a demostrar las gestiones de cobro he-chas por él a Agustín Planell, sin que lograra hacer efectivo el cré-dito. T se desprende también de tal evidencia que esas gestiones fueron hechas en término hábil para paralizar la prescripción.
“Independientemente de todas estas disposiciones de hecho y de derecho, la corte estima que la prueba es contradictoria en sentido general, pero considerando las circunstancias que aquí han ocurrido' y la manera de declarar lo's testigos, resuelve la discrepancia en be-neficio del demandado.”
Aparte de la mera estipulación de que el comprador per-cibiría un recibo privado por cada pago parcial que se hi-ciera hasta verificar el último en que le sería otorgada la correspondiente carta de pago y cancelación, en la escri-tura e hipoteca no encontramos ninguna prueba de la in-tención de que no debían instituirse los procedimientos hi-potecarios con anterioridad a la fecha del vencimiento del último plazo. Ni suministra tampoco ninguna nueva luz so-bre la cuestión el alegato de la parte apelada. La opinión en el caso de Firpo no sostiene necesariamente la proposición que ha sido enunciada por el juez sentenciador. Pero para los fines de' esta opinión puede admitirse, sin resolverse, que *412el mero lapso de tiempo no impide el ejercicio de nna ac-ción y qne en el presente caso no había transcurrido el tér-mino fijado por la ley.
Sin embargo, de un cuidadoso examen de toda la prueba estamos convencidos más allá de una duda razonable de qne los plazos cuya ejecución se intentó fueron satisfechos en la forma en qne se ha alegado en la demanda. Una com-pleta repetición y análisis de toda la prueba no tendría fin práctico alguno.
Aymat, que fue quien firmó el recibo por el primer plazo, era un hombre de negocios y responsabilidad y relativa-mente de grandes recursos y buena reputación. Era cu-ñado del demandado en este pleito, con quien también tuvo relaciones comerciales. En la fecha del juicio tanto Aymat como Planell ya habían fallecido hacía unos diez años. La. manifestación que hizo Aymat de que él firmó el recibo a instancia del cuñado no estaba, por consiguiente, sujeta al interrogatorio de repreguntas.
Esto es igualmente cierto, sin embargo, en cuanto a la manifestación que se admitió como que hubiera sido hecha por el demandado de habérsele llamado a declarar, para probar que él nunca autorizó el recibo. La diferencia es-triba en la circunstancia de que el demandado no estaba cohibido de poder hablar y a excepción de la manifesta-ción que hizo su abogado de no haber sido posible citaiio, no se trató de explicar su falta en comparecer personal-mente.
Agapito Guzmán, socio anterior en el negocio del deman-dado, hizo una negociación con el pago de los dos últimos plazos hipotecarios debidos al demandado a instancia de dicho demandado que necesitaba dinero. Un descuento de $25 sobre el segundo de estos dos plazos fué la consideración que medió para su pago por adelantado. Alemañy adelantó el dinero que se necesitaba para aprovecharse de esta oferta.
*413Guzmán y mi hijo ele Planell, ambos declararon respecto al pago de estos dos plazos por Alemañy o a presencia de Alemañy y de nn tal Dupont, qne preparó el recibo.
Guzmán, el anterior socio del demandado en el negocio, era entonces el comisario del barrio. Ni Alemañy ni Dnpont fueron llamados por el demandado no habiéndose demos-trado tampoco de algún modo qne sns testimonios no po-dían obtenerse. No se hizo ningún esfuerzo por impug-nar o desacreditar a ninguno de los testigos del deman-dante.
La investigación oficial practicada al día siguiente del asalto nocturno a la morada de Planell en el año 1898, no deja lugar a duda alguna en cuanto al beclio del ataque. Planell, qne liabía sido golpeado gravemente y a quien le arrancaron la barba, fue entrevistado ese día en casa de Antonio Alemañy a la cual había sido trasladado y se quejó a las autoridades de la pérdida de todos sus documentos in-cluso los recibos de pago de los plazos de la hipoteca. Una caja llena de documentos había sido sacada de la casa y dichos documentos estaban dispersos por las plantaciones de café vecinas. Se informó a Planell del hecho a que aca-bamos de referirnos y se le aconsejó que hiciera todo lo posible por recuperar estos documentos. Este incidente tuvo lugar en noviembre durante un período de fuertes llu-vias.
Dentro de las circunstancias apenas si parece razonable el exigir al demandante que diez años después del falleci-miento de Planell produjera testigos oculares para declarar más o menos que los recibos que se echaban de menos esta-ban con los documentos perdidos y que el recibo ofrecido como prueba, que en sí era un documento de más de 30 años y de procedencia autorizada, se encontraba entre los docu-mentos recuperados.
Non constat que Planell hubiera jamás constituido nin-guna hipoteca que no fueran las dos de que hace mención el *414juez sentenciador, supra,, o que él alguna vez debió al de-mandado en este pleito alguna suma de dinero con excep-ción de los pagos aplazados que forman parte del precio de venta de las veinticinco cuerdas de terreno envueltas en la presente controversia.
Podemos de paso agregar, abora como después, que no existe ningún principio de evidencia que excluya como tales í£las declaraciones para beneficio propio.” .La cuestión relativa a tales manifestaciones es siempre si -están o no comprendidas dentro de alguna de las bien reconocidas ex-cepciones a la regla sobre prueba de referencia. Y sin ir más lejos en este aspecto de la cuestión de prueba, será bastante con decir que, suponiendo que el becbo del pago haya quedado establecido suficientemente, como lo fué -por otra .prueba, la manifestación que hizo Planell en la hipo-teca posterior de que ,1a .propiedad - estaba libre de gravá-menes, .por lo menos era una circunstancia corroborante sig-nificativa de la declaración hecha por-el-hijo al efecto, de que Planell entendió el - documento otorgado por Erancisco Serra Castañer-en el año 1894, era .todo lo ..que se necesi-taba para la cancelación. Semejante' interpretación -dada por una persona que no.estaba familiarizada con.asuntos le-gales, de la fraseología más bien ambigua en que estaba re-dactada la escritura original e 'hipoteca, es .enteramente plausible si no probable, y sirve de razonable explicación del hecho de no exigirse una cancelación semejante ál de-mandado en este pleito.
Por otra parte, será bastante con hacer un examen cui-dadoso de la ley de 1901, sin más razonamiento, para, que se vea que no está sujeta a la interpretación que le ha dado la corte inferior. La hipoteca en cuestión no estaba exenta.
Ni tenemos tampoco que ver con el efecto de la deroga-ción de la pena impuesta por el estatuto para que cese el impedimento para el cobro.
La cuestión envuelta .en. la omisión en presentar la hipo-*415teca para las contribuciones es que, en ausencia de expli-cación, se nos deja que elijamos entre la inferencia de que liabía sido satisfecha ■ la hipoteca y la conclusión alterna-tiva de que no habiéndose satisfecho, el acreedor hipoteca-rio, sin ninguna razón para anticipar una posible rehabi-litación' por medio de una futura derogación de la ley, optó por perder todo o cualquier remedio o esperanza de obte-ner reparación por alguna corte de justicia caso de una falta de pago continuada.
El demandado, según ya hemos indicado, no compareció al juicio. La contestación no estaba jurada por él, sino por su abogado.
El testimonio creditivo de admisiones más recientes y c'ontestaciones evasivas a las preguntas propuestas por el hijo de Planell a presencia de un notario que'luego compa-ctó como abogado del demandante en este caso, no fué con-tradicho.
A fin de evitar una suspensión, el demandante admitió en el juicio que de estar presente el demandado declara-ría que a él nunca se le pagó ni autorizó el .recibo dado por Aymat.
;La prueba a que se refiere el juez sentenciador eomo tendente a probar un requerimiento de pago con anterio-ridad al fallecimiento de -Planell -fué extremadamente vaga y poco satisfactoria. Además, dicha prueba fué más que desvirtuada por otra prueba de refutación. Pero aun no siendo así nos sentiríamos inclinados a declarar que él de-mandante tenía derecho 'a que se le explicara de algún modo por qué- el demandado, a pesar de su, mala situación económica, debía estar satisfecho con un requerimiento de pago hecho de palabra anualmente durante todo el período de tiempo comprendido en los ocho o diez años al Cual siguió un intervalo que comprende otra década que siguió al falleci-miento de su deudor antes de establecerse los procedimien-tos hipotecarios.
*416A falta de tal explicación la única conclusión lógica es. que los procedimientos que se intentaron anular por el de-mandante en este caso fueron consecuencia de • un pensa-miento posterior, movido tal vez por la ejecución y venta de la propiedad a virtud de la hipoteca subsiguiente.
En vista de tal abrumadora preponderancia de prueba no es bastante con hacer una referencia de paso a un .con-flicto de poca importancia y al comportamiento de los tes-tigos en la silla testifical para que se sostenga la sentencia apelada.
Debe revocarse dicha sentencia.

Revocada la sentencia apelada, sin costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.-
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.